                                                                                     Seyfarth Shaw LLP
                                                                                           Seaport East
                                                                             Two Seaport Lane, Suite 300
                                                                                Boston, MA 02210-2028
                                                                                       T (617) 946-4800
                                                                                       F (617) 946-4801

                                                                                 hmassey@seyfarth.com
                                                                                       T (617) 946-4879

                                                                                      www.seyfarth.com

April 30, 2020

CM/ECF

The Honorable Barbara Moses
United States Magistrate Judge
Southern District of New York
500 Pearl Street, Room 740
New York, NY 10004

Re:    Barsa v. Beacon Health Options, et al.
       Case No. 1:19-cv-01646-JPO-BCM

Dear Judge Moses:

         In accordance with the Court’s March 31, 2020 Order (ECF No. 133), the parties write
jointly to provide a status report updating the Court on the status of settlement. The parties are
continuing to work on finalizing the language in the Settlement Agreement. There are a modest
number of open issues, and the parties are conferring on those issues. The parties propose
that, no later than May 29, 2020, they will submit a joint status report updating the Court on the
status of the Agreement.

Sincerely,

SEYFARTH SHAW LLP




Hillary Massey



cc:    All counsel of record
